PER curiam:

Examinados los autos, analizada cuidadosamente la prueba que tuvo ante sí el tribunal sentenciador y estudiadas las cuestiones que plantean las partes en sus alegatos, este Tribunal concluye que los dos errores señalados por la parte demandada-apelante son frívolos. En primer lugar, no hay base alguna para dejar sin efecto las determinaciones de hecho del Tribunal Superior en este caso y la impugnación de las mismas constituye en realidad el único fundamento del primer error apuntado. Además, el segundo error señalado pretende ignorar por completo la doctrina sentada en los casos de Alvarez v. Hernández, 74 D.P.R. 493 (1953) y de Irizarry v. Pueblo, 75 D.P.R. 786 (1954), En efecto, el chófer del camión de la demandada lo estacionó al borde de la acera izquierda de la calle y, a sabiendas de que había niños jugando con una bola en las aceras, puso en marcha dicho vehículo. Tenía que anticipar razonablemente la posibilidad de que un niño se lanzara a recoger la bola a la calle. Para evitar un accidente debió actuar con sumo cuidado en esas circunstancias. Sin *523embargo, emprendió la marcha por su izquierda, sin cercio-rarse si algún niño se había bajado a la calle. A muy corta distancia (aproximadamente a 35 pies) arrolló a la menor de 18 meses de edad con la rueda delantera, causándole la muerte. La cabeza de la niña quedó sobre el encintado y sus piernas sobre la acera. La calle en que ocurrió dicho accidente era recta, ancha y estaba en ese momento expedita porque no había allí ningún vehículo, ni en marcha ni esta-cionado. Así, pues, resulta claramente frívolo sostener que el tribunal sentenciador cometió error “al negarse a apli-car, a la situación de hechos, clara jurisprudencia del Tribunal Supremo de Puerto Rico”, limitándose a citar los casos de Méléndez v. Álvarez, 35 D.P.R. 343; Figueroa v. Vives & Maxan, 46 D.P.R. 240, y Abréu v. Díaz, 52 D.P.R. 739, que obviamente son inaplicables al caso de autos.
A nuestro juicio la parte apelante ha incurrido en manifiesta temeridad al instar un recurso de apelación en este caso, por lo cual procede imponerle la cantidad de $750 en concepto de honorarios de abogado en apelación que deberá pagar a los demandantes-apelados. Véanse 32 L.P.R.A. sec. 1461; Géigel v. Ramos, 79 D.P.R. 862, 866 (1957); Ochoa v. Compañía Ron Carioca, 79 D.P.R. 861, 862 (1957); Martínez & Márquez, Inc. v. Whitehead & Co., 79 D.P.R. 153 (1956); Pabón v. Morales, 79 D.P.R. 154 (1956); Martín v. Torres, 79 D.P.R. 391, 393 (1956).

Bebe confirmarse la sentencia apelada, condenándose además a la parte apelante a pagar $750 en concepto de honorarios de. abogado en apelación a los demandantes-apelados.

El Juez Asociado Sr. Serrano Geyls no intervino.